PER CURIAM.
In Alabama, when an insolvent contests his father’s last will, he may abandon or settle the contest at any stage of the litigation upon any terms he pleases, and his creditors have no cause to complain, and his subsequent adjudication in bankruptcy will *210not give the trustee any cause of action growing out of such settlement or abandonment, unless it be to recover any sum or sums the bankrupt may have received and afterwards transferred in derogation of the bankruptcy law.
The decree of the District Court is affirmed.